DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No claims are amended. Claims 1-20 are presented for examination. 
Response to Arguments
Applicant argues based on Fig 2F…” The proposed combination of Karlis and Martin fails to teach or suggest the above feature. The Examiner concedes that Karlis fails to teach or suggest the above features, although alleges that Martin teaches "determining whether a current node of the data structure has a reference to a first context node corresponding to a value of the data bit."6 Martin is generally directed to FSM closure of generalized tree models. For instance, Martin discloses a method which "refines [a] generalized context tree into a refined generalized context tree having a finite State machine (FSM) [Para 0029] property," wherein "[r]refining occurs whenever the generalized context tree does not have the finite State machine property."7 The relevant portions of the rejection are reproduced below
determining whether a current node  of the data structure has a reference to a first context node corresponding to a value of the data bit (verifying whether a GCT T is FSM is by means of the "suffix property." If, for every  permanent state s, the suffix tail(s) is a node of T, then T is FSM. In this case, the next state  function f satisfies, for all a.di-elect cons.A, f(s,a) equals V.sub.T(as), where V.sub.T(as)  represents the first element, r, of C.sub.T(as), Para 0054- 0055, 0059- 0060) ;  Thus, based on the above, the Examiner asserts that the claimed determination corresponds to Martin's verification whether a generalized context tree (GCT) T is FSM (has finite state machine property). As quoted by the Examiner, Martin at [0054] states that "[i]f, for every permanent state s, the suffix tail(s) is a node of T, then T is FSM." Applicant submits that determining whether a generalized context tree has finite state  machine property is not the same as the claimed "determining whether a current node of the data structure has a reference to a first context node corresponding to a value of the data bit." Martin's FSM determination simply involves a determination whether a suffix tail(s) is a node within a generalized context tree T for each permanent state s.” However claim remains broad to cover the full concept of Fig 2F,  Refer to Para 0054- 0055, 0059- 0060 that determining whether to FSM based on the reference which reads on the claim limitation of whether the current node has a reference first node -- Note that the GCT 400 in FIG. 4 does not satisfy the suffix property because the descendants of node 451 are not replicated at node 450, i.e. neither suffix "00" nor suffix "01" is present. To make a tree T that is not FSM into a tree that is FSM, the system must add nodes and/or edges to the tree T to ensure conformance with Equation (4).

Applicant further contends “Even assuming arguendo that Martin's determination whether a GCT is FSM is the same as the claimed determination discussed in section I (which Applicant does not concede), Martin still fails to teach or suggest "in accordance with a determination that the current node of the data structure has the reference to the first context node corresponding to the value of the data bit, assigning the first context node as a new current node." The relevant portions of the rejection are reproduced below (highlights added): 
in accordance  with a determination that the current node of the data structure has the reference to the first  context node corresponding 
    PNG
    media_image1.png
    23
    544
    media_image1.png
    Greyscale
current node; in accordance with a determination that the current node of the data structure does 
not have the reference to the first context node corresponding to the value of the data bit (The algorithm verifies that all nodes w exist such that tail(w) is also in the tree. The algorithm 
recursively inserts and processes all missing nodes. After the algorithm finds or 
creates tail(w), the algorithm updates Transitions[tail(w)] to indicate that the next state 
function from tail(w), for symbol head(w), leads to w. Once the algorithm verifies all nodes, 
the algorithm has constructed T.sub.suf and the algorithm starts a final traverse of the 
resulting tree. For each node w, the algorithm defines transitions for symbols that may be 
missing by making w inherit the transitions from w's parent. Alternately, the algorithm 
may make the transitions point to w when w is the root node, Para 0054, 0055, 0057, 0060, 
0065, 0067) The above bolded portion is a quote from Martin at [0065]. However, nothing in the above quote teaches or even hints at "a determination that the current node of the data structure has the reference to the first context node corresponding to the value of the [received] data bit," much less "assigning the first context node as a new current node" in accordance with the determination” However the creation of the tail(w) based on parent node is analogous to assigning a first context node as a new node since now the 0061,0063, 0067 that Traversed[w,a] is a flag indicating whether an attempt was made to traverse an edge starting from node w in the direction of a. Initially set to false for all w and a, for nodes w of T, and new nodes as they are created, and reset to true once there is an attempt to traverse the edge from w in the direction of a. Refer to fig 5 and 6 which was cited originally as Para 0063 and 0067. 
Applicant further argues “Claim 1 further includes, inter alia, "in accordance with a determination that the current node of the data structure does not have the reference to the first context node corresponding to the value of the data bit: ... providing a new node of the data structure; copying a probability of the second context node to the new node; and assigning the second context node as the new current node."10 The Examiner asserts that Martin also teaches the claimed "copying" and "assigning" steps.11 The relevant portions of the rejection are reproduced below: 
9 See Martin at [0065]. 
' Per claim 1, the "second context node correspond[s] to the value of the data bit." " Office Action at p. 6. providing a new node of the data structure; assigning a reference of the current node to the new node; copying a probability of the second context node to the new node ( computes a GCT T.sub.suf by taking T and adding, as nodes, all suffixes of the nodes of T. Addition of a node may cause a composite edge, or an edge labeled with more than one single letter string, to split. If, for example, w is a node of T with an outgoing edge uv, and the construction of the suffix tree calls for adding the node wu, the edge w.fwdarw.wuv is 
split into w.fwdarw.wu.fwdarw.wuv., Para 0050, 0057, 0061,0063) ; and assigning the second context node as the new current node (w-> wu, w is a node of T with an outgoing edge uv, and 
the construction of the suffix tree calls for adding the node wu, the edge w.fwdarw.wuv is 
split into w.fwdarw.wu.fwdarw. wuv Para 0061) At best, the bolded portions (corresponding to quoted text from Martin at [0061]) simply disclose adding nodes as part of computing a generalized context tree T. For example, w may be a node of GCT T having edge uv such that the computation includes adding node wu, resulting in splitting of edge w + wuv into w + wu + wuv. However, the Office Action does not explain how the above computation is the same as copying a probability of a context node to a new node, and further assigning the context node as a new current node. Rather, Martin is directed to adding nodes and splitting edges (e.g., edges labeled with more than one single letter string) if necessary. Thus, Martin fails to teach or suggest "coUVing a probability of the second context node to the new node; and assigning the second context node as the new current node."  Moreover, Martin fails to teach or suggest performing the claimed copying and assigning steps "in accordance with a determination that the current node of the data structure does not have the reference to the first context node corresponding to the value of the data bit" as required by claim 1. As discussed in section I above, the Examiner relies upon Martin at [0065] as teaching this determination step. Martin at [0065] discloses an algorithm for verifying whether all tree nodes w exist such that tail(w) is within the GCT, with the result that the algorithm (i) finds tail(w), or (ii) creates tail(w).12 However, even assuming arguendo that verifying whether tail(w) is See Martin at [0065] within a GCT teaches the claimed determination step, Martin does not describe this step as trigger for "copying a probability of the second context node to the new node; and assigning the second context node as the new current node." However, refer to Para 0052-0053 that the new node probability is same  that u has a same value Further this part is clearer from claim 34 ( although not cited as a part of original rejection) which is a known concept in the art that anytime the new node is created they have the probability of its parents ( copying probability ) 



Priority
The application has a prior provisional application filed on 10/9/2017. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240) 

Regarding claim 1, Karlis teaches a method for providing a representation of a statistical model, comprising: at an electronic device having one or more processors ( fig 1 and fig 2) : receiving a data bit of a data stream (reading code matrix from the input stream, Para 0018-0020) ; determining a probability of a binary event for each of a plurality of nodes of a data structure ( predicting the probability, Para 0012,0014); entropy coding the data bit( entropy coding the data, Para 0014); adjusting and updating the probability of the binary event for each of the plurality of nodes of the data structure In the worst case the length of encoding is O(n*k.sup.2), where k is the alphabet size. We can always use binary alphabet (k = 2). Such encoding immediately is better that original representation of a suffix tree which takes O(n log n) since each pointer takes space O(log n), Para 0014, 0016, and 0020),  traversing one or more suffix links associated with the current node to identify a node of the data structure having a reference to a second context node corresponding to the value of the data bit ( constructing the outgoing edges and outgoing suffix links and their end nodes for the root node, wherein an edge and a suffix link is constructed for each letter; and - processing nodes in the tree wherein for each node reading of the code matrix for the node from the input stream and constructing of outgoing edges and suffix links for nodes in the next level by creating a suffix link with label 'x' from the child reached through edge with label 'y' from the current node(whose matrix was read) for each '1' in the matrix position corresponding to prefix x and suffix y, and creating an edge with label 'y' from the child reached through suffix link with label 'y' from the current node, and creating appropriate end nodes of the new edges and suffix links, Para 0018, 0047) ; providing a suffix link between the new node and the second context node ( creating suffix link from label x and label y, Para 0018) ; 
Karlis does not explicitly teaches entropy based on a composite probability, ; determining whether a current node of the data structure has a reference to a first context node corresponding to a value of the data bit; in accordance with a determination that the current node of the data structure has the reference to the first context node corresponding to the value of the data bit, assigning the first context node as a new current node; in accordance with a determination that the current node of the data structure does not have the reference to the first context node corresponding to the value of the data bit: providing a new node of the data structure; assigning a reference of the current node to the new node; copying a probability of the second context node to the new node; and  31 109268569assigning the second context node as the new current node
However Martin teaches encoding based on a composite probability (determining a probability assigned to a string x by multiplying a probability of each symbol of the string x conditioned on a corresponding state of the generalized context tree determined by a longest context of the symbol in the string x, Para 0008); determining whether a current node of the data structure has a reference to a first context node corresponding to a value of the data bit (verifying whether a GCT T is FSM is by means of the "suffix property." If, for every permanent state s, the suffix tail(s) is a node of T, then T is FSM. In this case, the next state function f satisfies, for all a.di-elect cons.A, f(s,a) equals V.sub.T(as), where V.sub.T(as) represents the first element, r, of C.sub.T(as), Para 0054- 0055, 0059- 0060) ; in accordance with a determination that the current node of the data structure has the reference to the first context node corresponding to the value of the data bit, assigning the first context node as a new current node; in accordance with a determination that the current node of the data structure does not have the reference to the first context node corresponding to the value of the data bit  (The algorithm verifies that all nodes w exist such that tail(w) is also in the tree. The algorithm recursively inserts and processes all missing nodes. After the algorithm finds or creates tail(w), the algorithm updates Transitions[tail(w)] to indicate that the next state function from tail(w), for symbol head(w), leads to w. Once the algorithm verifies all nodes, the algorithm has constructed T.sub.suf and the algorithm starts a final traverse of the resulting tree. For each node w, the algorithm defines transitions for symbols that may be missing by making w inherit the transitions from w's parent. Alternately, the algorithm may make the transitions point to w when w is the root node,  Para 0054, 0055, 0057, 0060, 0065, 0067) : providing a new node of the data structure; assigning a reference of the current node to the new node; copying a probability of the second context node to the new node (  computes a GCT T.sub.suf by taking T and adding, as nodes, all suffixes of the nodes of T. Addition of a node may cause a composite edge, or an edge labeled with more than one single letter string, to split. If, for example, w is a node of T with an outgoing edge uv, and the construction of the suffix tree calls for adding the node wu, the edge w.fwdarw.wuv is split into w.fwdarw.wu.fwdarw.wuv., Para 0050, 0057, 0061,0063) ; and assigning the second context node as the new current node (w-> wu, w is a node of T with an outgoing edge uv, and the construction of the suffix tree calls for adding the node wu, the edge w.fwdarw.wuv is split into w.fwdarw.wu.fwdarw.wuv Para 0061) 
It would have been obvious having the teachings Karlis to further modified by the concepts of Martin before effective filing date to  remove  redundant parameters and reducing the total number of states can provide enhanced overall performance ( Para 0004, Martin) 


Regarding claim 8, Karlis as above in claim 1, teaches wherein the binary event is a binary zero event or a binary one event ( binary event 0 or 1, Para 0014, 0020) 

Regarding claim 10, arguments analogous to claim 1, are applicable. In addition, Karlis modified by Martin teaches A system for providing a representation of a statistical model, the system comprising: one or more processors; and memory having instructions stored thereon, the instructions, when executed by the one or more processors, cause the one or more processors to method of claim 1 ( System, Fig 1, 2, Para 0039, Karlis) 
Regarding claim 15, arguments analogous to claim 8, are applicable. 
Regarding claim 16, arguments analogous to claim 1, are applicable. In addition, Karlis modified by Martin teaches a non-transitory computer-readable medium having instructions stored thereon, the instructions, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 ( computer program product, Para 0039, Karlis) 


Claims 2-3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of He ( US Pub: 20190068994)

Regarding claim 2, Karlis modified by Martin as above in claim 1, does not explicitly teaches  determining a probability of a binary event for each of a plurality of nodes of a data structure comprises: determining the probability of the binary event based on a composition of probabilities of each context of a plurality of contexts, wherein the composition includes a weighted sum of the probabilities based on weighting coefficients
However He teaches determining the probability of the binary event based on a composition of probabilities of each context of a plurality of contexts, wherein the composition includes a weighted sum of the probabilities based on weighting coefficient (determining a binary probability distribution (i.e., a model) from the context ctx, and using a Boolean arithmetic code to decode a path from the root node of the coefficient token tree 700 to a leaf node by using the determined probability distribution, Para 0097, 0098, 0116,0134-0135) 
It would have been obvious having the teachings of Karlis to further modify with the concept of He before effective filing date to reduce cost ( Para 0098, He) 

Regarding claim 3, He as above in claim 2, teaches 3. wherein adjusting and updating the probability of the binary event for each of the plurality of nodes of the data structure comprises: adjusting the probability of each context of the plurality of contexts based on a respective weighted composite probability and a respective adjustment coefficient (updating the probabilities for the context, Para 0104, 0115, 0140, 0154) and updating the probability of each context of the plurality of contexts based on the adjusted probability of each context ( context update, Para 0104-0115, Fig 7) , the probability of the binary event, and a respective update coefficient ( update the coefficient, Para 0104, 0198) 

Regarding claim 11, arguments analogous to claim 2, are applicable. 
Regarding claim 17, arguments analogous to claim 2, are applicable.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of He ( US Pub: 20190068994)and further in view of Rozell ( US Pub: 20080270055) 

Regarding claim 4, Rozell as above in claim 3, teaches wherein adjusting and updating the probability for each of the plurality of nodes of the data structure comprises: updating the probability of each node of the plurality of nodes based on a node probability, the probability of the binary event, and a respective update coefficient 
However, Rozell teaches updating the probability of each node of the plurality of nodes based on a node probability, the probability of the binary event, and a respective update coefficient ( transition probability update, Para 0014, 0020,0038, 0064) 
It would have been obvious having the teachings of Karlin and Martin and He to further include the concept of Rozell to allow the system to reach more optimal solutions and that are both qualitatively and quantitatively more regular, i.e., smoother and more predictable, than the coefficients produced by greedy algorithms ( Para 0047, Rozell) 

Regarding claim 5, Rozell as above in claim 4, teaches, wherein a composition of the weighting coefficients, update coefficients, and adjustment coefficients is optimized by at least one or more greedy optimization techniques (weighted outputs,  gradient descent, 0014, 0020, 0038, 0064, Para 0057) 

Regarding claim 6, Rozell as above in claim 5, teaches wherein the one or more greedy optimization techniques include at least one gradient descent optimization technique ( gradient descent, Para 0013, 0050, 0062) 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of Bossen ( US Pub: 20100014581) 

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of He ( US Pub: 20190068994)and further in view of Rozell ( US Pub: 20080270055) and further in view of Chase ( US Pub: 20120159180) 

Regarding claim 7, Karlis modified by Martin and He and Rozell as above in claim 5, does not explicitly teaches initiating a compression optimization procedure, wherein a set of all weighting coefficients obtained by the compression optimization procedure is used as a part of a cryptographic key 
However, Chase teaches initiating a compression optimization procedure, wherein a set of all weighting coefficients obtained by the compression optimization procedure is used as a part of a cryptographic key ( The encrypted nature of the suffix tree 118 means that unlike an ordinary suffix tree, the data contained in the encrypted suffix tree 118 is not readable without access to the secret 114.Para 0020, Claim 1)
It would have been obvious having the teachings of Karlis and Martin and He and Rozell to further include the concept of Chase before effective filing date since  encryption module 210 performs this function to obfuscate information on the number of real edges of the encrypted suffix tree 118 ( Para 0040, Chase) 

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of Chase ( US Pub: 20120159180) 

Regarding claim 9, Karlis as above in claim 1, teaches wherein the data structure corresponds to a suffix-tree  ( suffix tree is used as a part of tree, Para 0040) 
Karlis modified by Martin does not explicitly teaches used as part of a cryptographic key
However, Chase teaches suffix used as part of a cryptographic key ( secret key, Para  ( The encrypted nature of the suffix tree 118 means that unlike an ordinary suffix tree, the data contained in the encrypted suffix tree 118 is not readable without access to the secret key 114, Para 0020, Claim 1)
It would have been obvious having the teachings of Karlis and Martin to further include the concept of Chase before effective filing date since  encryption module performs this function to obfuscate information on the number of real edges of the encrypted suffix tree 118 ( Para 0040, Chase) 

Claim 12-14 and 18-20 are   rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of Rozell ( US Pub: 20080270055) 

Regarding claim 12, Karlis modified by Martin as above in claim 10,  teaches and updating the probability for each of the plurality of nodes of the data structure  (the length of encoding is O(n*k.sup.2), where k is the alphabet size. We can always use binary alphabet (k = 2). Such encoding immediately is better that original representation of a suffix tree which takes O(n log n) since each pointer takes space O(log n) ( nodes in each level) ,  Para 0014, 0016, 0020, Karlis)  however does not explicitly teaches updating the probability of each node of the plurality of nodes based on a node probability, the probability of the binary event, and a respective update coefficient.
However, Rozell teaches updating the probability for each of the plurality of nodes of the data structure comprises: updating the probability of each node of the plurality of nodes based on a node probability, the probability of the binary event, and a respective update coefficient  ( transition probability update, Para 0014, 0020,0038, 0064) 
It would have been obvious having the teachings of Karlin and Martin and He to further include the concept of Rozell to allow the system to reach more optimal solutions and that are both qualitatively and quantitatively more regular, i.e., smoother and more predictable, than the coefficients produced by greedy algorithms ( Para 0047, Rozell) 

Regarding claim 13, Rozell as above in claim 12, teaches 13. The system of claim 12, wherein a composition of the weighting coefficients, update coefficients, and adjustment coefficients is optimized by at least one or more greedy optimization techniques (weighted outputs,  gradient descent, 0014, 0020, 0038, 0064, Para 0057
Regarding claim 14, Rozell as above in claim 13, teaches wherein the one or more greedy optimization techniques include at least one gradient descent optimization technique ( gradient descent, Para 0013, 0050, 0062) 

Regarding claim 18, arguments analogous to claim 12, are applicable. 
Regarding claim 19, arguments analogous to claim 13, are applicable. 
Regarding claim 20, arguments analogous to claim 14, are applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bossen ( US Pub: 20100014581 )
Bossen teaches -Upon receiving the ordered sequence of binary bits 734, the sequencer 705 sequentially transmits the one or more bits to the core engine 715 via bit transmission line 740. Upon receiving the one or more bits, the core engine 715 begins generating events, here binary events, which are transmitted to the sequencer 705 and probability estimator 710 via event transmission lines 745 and 750 respectively. As further discussed below, the probability estimator sends an initial probability estimate to the core engine for generating the first binary event. Thereafter, for each binary event generated by the core engine 715 and sent to the sequencer 705, the sequencer 705 transmits a corresponding context to the probability estimator 710 over the context transmission line 755. Based on the value of the context received via context transmission line 755, the probability estimator 710 generates a corresponding probability estimate P(A), which is sent to the core engine 715 over probability transmission line 760, and used by the core engine 715 in generating further events. After transmitting the probability estimate P(A), the probability estimator 710 updates its internal state based on the value of the binary event received from the core engine 715 over event transmission line 750. The core engine 715 consumes zero or more information bits for each binary event generated. The core engine 715 utilizes various registers in generating the events of the event sequence 725, including a range register 765, a value registers 770 and a counter register 775. An initialization signal is provided to the core engine 715 and the probability estimator 710 via initialization transmission lines 780 and 785 respectively. A terminate signal is provided to the core engine 715 via a terminate signal line 790. Operation of the decoder 700 is shown in the flowcharts of FIGS. 8-10,  0029-0030, 0051) 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674